DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Response to Amendment
Claims 1-20 were previously pending in the application.  The amendment filed 11 January 2021 has been entered and the following has occurred: Claims 1, 9, 19 & 20 have been amended.  
Claims 1-11 & 13-21 remain pending in the application.









Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims recite subject matter within a statutory category as a process (claims 1-11, 13-18 & 21), machine (claim 19), and manufacture (claim 20) which recite steps of:
initially configuring a learning engine for the experiencing entity;
receiving environment category data for at least one environment category for an environment, activity data for at least one activity carried out in the environment, and at least one score for the at least one activity carried out in the environment by the experiencing entity, wherein the at least one score is indicative of a comfort level that the experiencing entity experienced;
training the learning engine for the experiencing entity using the received environment category data and the received activity data and the received score;
after the training, identifying an available environment that is available in a future time period and a potential activity for the experiencing entity to carry out in the future time period;
after the identifying, accessing other environment category data for the at least one environment category the identified available environment and other activity data for the identified potential activity;
after the accessing, scoring the identified available environment, using the learning engine for the experiencing entity, with the other environment category and with the accessed other activity data; 
after the scoring, when the score for the identified available environment meets a score threshold, generating control data operative to control an environment-affecting output in the identified available environment;
receiving the generated control data; and
adjusting the environment-affecting output in accordance with the control data.
These steps of utilizing machine learning efforts to score an environment or possible user activity based on certain environmental category data and user preference and controlling these environmental categories to promote user comfort levels to an acceptable level or condition, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing human activity by categorizing and recommending environmental conditions for the user to experience, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behavior, by being recommended certain environmental conditions based on certain category data and user preferences, is effectively being managed by the environmental control program and, as shown in MPEP 2106.04(a)(2)(II), therefore the claims constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11, 13-18 & 21, reciting particular aspects of learning efforts to score an environment or possible user activity based on certain environmental category data and user preference may be performed in the mind but for recitation of generic computer components).  
While the particular technological environment of managing comfort state(s) of an electronic device user using a machine learning model is recited and embodied through the claims, the back-end control of a separate auxiliary environment subsystem device that adjusts environment-affecting outputs (e.g. light intensity, chromaticity, temperature, sound level, etc. of the environment) based on the results of performing the judicial exception represents a practical application.  More specifically, the judicial exception is implemented with a particular machine that is integral to managing the comfort state of the 


















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13, 15, & 17-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pillai et al. (U.S. Patent Publication No. 20170068782) 

Claim 1 –
Regarding Claim 1, Pillai discloses a computer-implemented method for managing a comfort level of an experiencing entity using a comfort model custodian system implemented in an electronic device, the method comprising:
initially configuring, at the comfort model custodian system, a learning engine for the experiencing entity (See Pillai Par [0012]-[0013] & Fig. 11 which disclose the configuration of the system including a learning engine for the experiencing entity);
receiving, at the comfort model custodian system, environment category data for at least one environment category for an environment, activity data from one or more sensors for at least one activity carried out in the environment (See Pillai Par [0009]-[0015] which discloses the use of varying biometric/motion sensors to collect personal wellness data for an individual, including assessment of the user’s personal health and assessment of an amount of motion of the individual that is indicative of an activity and environmental sensors to determine varying factors of the habitable space), and at least one score for the at least one activity carried out in the environment by the experiencing entity (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system), wherein the at least one score is indicative of a comfort level that the experiencing entity experienced from experiencing the environment when carrying out the at least one activity in the environment (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data (as disclosed in Pillai Par [0009]-[0015]) while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system; See Pillai Par [0386]-[0392] which discloses the machine learning scoring being indicative of the relationship between the environmental characteristics and the well-being of the user during a specified/identified activity);
training, at the comfort model custodian system, the learning engine for the experiencing entity using the received environment category data and the received activity data and the received score (See Pillai Par [0333] & Fig. 11 which discloses the control subsystem storing training data gathered from the various inputs of the control system in a training data storage which may be used to learn data that is predictive of beneficial health outcomes of a building or habitable space);
after the training, identifying an available environment and a potential activity for the experiencing entity (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while 
after the identifying, accessing, at the comfort model custodian system, other environment category data for the at least one environment category the identified available environment and other activity data for the identified potential activity (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system);
after the accessing, scoring the identified available environment, using the learning engine for the experiencing entity at the comfort model custodian system, with the other environment category and with the accessed other activity data (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating and generation of a wellness report that summarizes a wellness of an individual during an activity that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports); and
after the scoring, when the score for the identified available environment meets a score threshold, generating, with the comfort model custodians system, control data operative to control an environment-affecting output of the electronic device in the identified available environment (See Pillai Par [0020] & [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] such as while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc.);
receiving the generated control data at the electronic device (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter subsystems that control illumination, water, and
at the electronic device, adjusting the environment-affecting output of the electronic device in accordance with the control data (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter subsystems that control illumination, water, air, scent, sound, etc., receiving the generated control data and performing the action that is embodied in the received control data);
wherein the electronic device is one or more of a portable electronic device and an auxiliary environment subsystem (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental 

Claim 2 –
Regarding Claim 2, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the at least one environment category comprises ambient light color (See Pillai Par [0014], [0097], & [0182] which discloses the system having a light sensor to detect at least one of a light level or a color index of light in the environment);

Claim 3 –
Regarding Claim 3, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the at least one environment category comprises light color and light illuminance (See Pillai Par [0014], [0024], [0097], & [0182] which discloses the system containing at least one light sensor in the respective habitable space that can detect at least intensity of light or a color index of light in the respective habitable space).

Claim 5 –
Regarding Claim 5
the control data is operative to automatically adjust an ambient light color of the identified available environment (See Pillai Par [0014], [0097], & [0182] which discloses the system having a light sensor to detect at least one of a light level or a color index of light in the environment and being able to control the ambient light color/intensity of the identified environment).

Claim 6 –
Regarding Claim 6, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the at least one environment category comprises a category of environmental characteristic information (See Pillai Par [0014] which discloses the control subsystem considering multiple environment categories such as temperature, humidity, air quality, sound level, light levels, etc.; See Pillai Par [0168]-[0169] which discloses certain environmental characteristic information for the environment category of light, such as illumination, intensity, or color of light).

Claim 7 –
Regarding Claim 7, Pillai discloses the method of Claim 6 in its entirety.  Pillai further discloses a method, wherein:
the category of environmental characteristic information comprises one of the following:
temperature (See Pillai Par [0014] which discloses the control subsystem considering multiple environment categories such as temperature, humidity, air quality, sound level, light levels, etc.);
noise level
oxygen level (See Pillai Par [0215] which discloses monitoring the ozone quality, more specifically, reactions between molecular oxygen and many other molecules); 
air velocity (See Pillai Par [0297] which discloses controlling/considering the speed of one or more fans or blowers which would inherently also include the velocity of the air being expelled from the fans or blowers);
humidity (See Pillai Par [0014] which discloses the control subsystem considering multiple environment categories such as temperature, humidity, air quality, sound level, light levels, etc.);
level of a gas (See Pillai Par [0215] which discloses monitoring the ozone quality, more specifically, reactions between molecular oxygen and many other molecules);
geo-location (See Pillai Par [0180] which discloses the specific location such as latitude/longitude of the environment);
location-type (See Pillai Par [0180]);
time of day (See Pillai Par [0180] which discloses considering the time of day or even the intensity and/or color of naturally occurring light such as sunlight or darkness);
month of year (See Pillai Par [0180] which discloses considering the time of year such as the month of the year);
season (See Pillai Par [0180] which discloses considering the time of year such as a season); or
time zone (See Pillai Par [0262] which discloses patterns being defined for different geographical locations to simultaneously accommodate for both time zone changes and changes in length of solar day).
Pillai does not explicitly disclose the following limitations:
day of week;
week of month
week of year; or
holiday.
However, because the claim is written the alternative form (“comprises one of the following”) only one of the categories of environmental characteristic information have to be found in the reference to read on the claim.  Therefore, this claim is still rejected under 35 U.S.C. 102.  It should be noted that even if the claim was drafted to include all of the limitations, the following citations from Fadell would read on the limitations.
day of week ( Fadell Par [0066] which discloses the system keeping track of time such as every year, month, week, day, hour, etc. and varying granularities of those time frames);
week of month (See Fadell Par [0066] which discloses the system keeping track of time such as every year, month, week, day, hour, etc. and varying granularities of those time frames);
week of year (See Fadell Par [0066] which discloses the system keeping track of time such as every year, month, week, day, hour, etc. and varying granularities of those time frames);
holiday (See Fadell Par [0066] which discloses the system keeping track of time such as every year, month, week, day, hour, etc. and varying granularities of those times frames).

Claim 8 –
Regarding Claim 8, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the at least one environment category comprises a category of user behavior information (See Pillai Par [0020], [0235], & [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data 


Claim 9 –
Regarding Claim 9, Pillai discloses the method of Claim 8 in its entirety.  Pillai further discloses a method, wherein:
the category of user behavior information comprises user-provided feedback information provided by a user via an input assembly of the electronic device (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0017] while the user performs varying activities and this score/feedback can either be self-reported (by the user via GUI), assigned by a reviewer or examiner (via GUI), and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports).

Claim 10 –
Regarding Claim 10, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the at least one environment category comprises a category of user environmental preference (See Pillai Par [0342] which specifically discloses that the control subsystem may collect surveys regarding the occupant’s objective and/or subjective impressions of the effect of certain environmental accommodations/conditions on their overall health, wellness, or sense of wellness, constituting a user environmental preference).


Claim 11 
Regarding Claim 11, Pillai discloses the method of Claim 10 in its entirety.  Pillai further discloses a method, wherein:
the category of user environmental preferences comprises one or more of the following:
a preferred environmental temperature of a user (See Pillai Par [0342] which specifically discloses that the control subsystem may collect surveys regarding the occupant’s objective and/or subjective impressions of the effect of certain environmental accommodations/conditions on their overall health, wellness, or sense of wellness, constituting a user environmental preference; See Pillai Par [0014] which discloses the control subsystem considering multiple environment categories such as temperature, humidity, air quality, sound level, light levels, etc.);
a preferred environmental noise level of a user (See Pillai Par [0342] which specifically discloses that the control subsystem may collect surveys regarding the occupant’s objective and/or subjective impressions of the effect of certain environmental accommodations/conditions on their overall health, wellness, or sense of wellness, constituting a user environmental preference; See Pillai Par [0014] which discloses the control subsystem considering multiple environment categories such as temperature, humidity, air quality, sound level, light levels, etc.); 
a preferred environmental air velocity of a user (See Pillai Par [0342] which specifically discloses that the control subsystem may collect surveys regarding the occupant’s objective and/or subjective impressions of the effect of certain environmental accommodations/conditions on their overall health, wellness, or sense of wellness, constituting a user environmental preference; See Pillai Par [0297] which discloses controlling/considering the speed of one or more fans or blowers which would inherently also include the velocity of the air being expelled from the fans or blowers); or
a preferred environmental humidity of a user (See Pillai Par [0342] which specifically discloses that the control subsystem may collect surveys regarding the occupant’s objective and/or subjective impressions of the effect of certain environmental accommodations/conditions on their overall health, wellness, or sense of wellness, constituting a user environmental preference; See Pillai Par [0014] which discloses the control subsystem considering multiple environment categories such as temperature, humidity, air quality, sound level, light levels, etc.);
a preferred environmental oxygen level of a user (See Pillai Par [0342] which specifically discloses that the control subsystem may collect surveys regarding the occupant’s objective and/or subjective impressions of the effect of certain environmental accommodations/conditions on their overall health, wellness, or sense of wellness, constituting a user environmental preference;  See Pillai Par [0215] which discloses monitoring the ozone quality, more specifically, reactions between molecular oxygen and many other molecules).

Claim 13 – 
Regarding Claim 13, Fadell discloses the method of Claim 1 in its entirety.  Fadell further discloses a method, wherein:
identified potential activity comprises one of the following:
eat (See Pillai Par [0398] which discloses the system utilizing machine learning to determine that changing a habit or encouraging the user to perform an activity such as eating breakfast every morning and exercising each day, constituting a potential activity for the user);
relax
mindfulness practice (See Pillai Par [0175] which discloses the implementation of chromotherapy as a means for meditation and an effective manipulator of mood given individual preferences, therefore constituting the planned behavior of a mindfulness practice);
exercise (See Pillai Par [0398] which discloses the system utilizing machine learning to determine that changing a habit or encouraging the user to perform an activity such as eating breakfast every morning and exercising each day, constituting a potential activity for the user); 
read (See Pillai Par [0233] which discloses the adjustment of sound/noise levels depending on certain behaviors of the user, such as reading or working);
sleep (See Pillai Par [0274]-[0290] which discloses the various behaviors or findings of the system relating to the planned activity of the user sleeping); or
work (See Pillai Par [0233] which discloses the adjustment of sound/noise levels depending on certain behaviors of the user, such as reading or working).
Pillai does not explicitly disclose the following potential activities:
play; or
study.
However, because the claim is written the alternative form (“comprises one of the following”) only one of the above “potential activities” has to be found in the reference to read on the claim.  Therefore, this claim is still rejected under 35 U.S.C. 102.  It should be noted that even if the claim was drafted to include all of the limitations, the following citations from Fadell would read on the limitations:
play (See Fadell Par [0189] which discloses the potential activity as detecting child mischief or children playing amongst other activities); or
study (See Fadell Par [0201] which discloses learning when occupants are performing studying or homework activities).

Claim 15 – 
Regarding Claim 15, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the control data is operative to automatically adjust a temperature of the identified available environment (See Pillai Par [0014], [0100], & [0222]-[0223] which disclose the sensing of temperature of an environment via air temperature sensors and subsequently, automatically controlling the air of the habitable environment via a number of vents that are interconnected via HVAC implementation and automatically adjusting the temperature based on what the systems finds to be the most habitable for the user).

Claim 17 –
Regarding Claim 17, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses, wherein:
the control data is operative to automatically adjust a sound level of the identified available environment (See Pillai Par [0014], [0233] which discloses the sensing of noise levels/sounds of an environment via sound sensors and subsequently, automatically controlling the noise levels/sounds of the environment by possibly masking sounds to offset or cancel noise, producing relaxation noises/music, etc. based on what the systems finds to be the most habitable for the user).
Claim 18 –
Regarding Claim 18, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses, wherein:
the control data is operative to automatically adjust a functionality of a computing device located at the identified available environment (See Pillai Par [0233] which describes the control data being operative to adjust the functionality of, for instance, a sound subsystem that includes a non-transitory computer- or process-readable storage media that stores digital versions of the sounds to play certain sounds that are stored thereon the sound subsystem).

Claim 19 –
Regarding Claim 19, Pillai discloses a comfort model custodian system comprising:
a communications component (See Pillai Par [0167] which describes networked environment that contains multiple possibly communications components between the main system, the control subsystem, sensors, and the varying environmental control subsystems); and
a processor operative to (See Pillai Par [0160]-[0162] which discloses the use of varying devices containing processers therein):
initially configure a learning engine for an experiencing entity (See Pillai Par [0012]-[0013] & Fig. 11 which disclose the configuration of the system including a learning engine for the experiencing entity);
receive, at the comfort model custodian system, environment category data for at least one environment category for an environment, activity data from one or more sensors for at least one activity carried out in the environment (See Pillai Par [0009]-[0015] which discloses the use of varying biometric/motion sensors to collect personal wellness data for an individual, including assessment of the user’s personal health and assessment of an amount of motion of the individual that is indicative of an activity and environmental sensors to determine varying and at least one score for the at least one activity carried out in the environment by the experiencing entity (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system), wherein the at least one score is indicative of a comfort level that the experiencing entity experienced from experiencing the environment when carrying out the at least one activity in the environment (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data (as disclosed in Pillai Par [0009]-[0015]) while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system; See Pillai Par [0386]-[0392] which discloses the machine learning scoring being indicative of the relationship between the environmental characteristics and the well-being of the user during a specified/identified activity);
train the learning engine using the received environment category data, the received activity data and the received at least one score (See Pillai Par [0333] & Fig. 11 which discloses the control subsystem storing training data gathered from the various inputs of the control system in a training data storage which may be used to learn data that is predictive of beneficial health outcomes of a building or habitable space);
access environment category data for at least one environment category for another environment that is available in a future time period, and potential activity data for a potential activity to carry out in the future time period (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating 
generate a score, using the learning engine for the experiencing entity, the accessed environment category data for the other environment and the accessed potential activity data for the potential activity (See Pillai Par [0020] & [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] such as while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc.);
receiving the generated control data at the system (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria and
at the system, adjusting an environment-affecting output of the system in accordance with the control data (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter subsystems that control illumination, wherein
the system is one or more of a portable electronic device and an auxiliary environment subsystem (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter subsystems that control illumination, water, air, scent, sound, etc., receiving the generated control data and performing the action that is embodied in the received control data).

Claim 20 –
Regarding Claim 20
initially configuring, at the comfort model custodian system, a learning engine for the experiencing entity (See Pillai Par [0012]-[0013] & Fig. 11 which disclose the configuration of the system including a learning engine for the experiencing entity);
receiving, at the comfort model custodian system, environment category data for at least one environment category for an environment, activity data from one or more sensors for at least one activity carried out in the environment (See Pillai Par [0009]-[0015] which discloses the use of varying biometric/motion sensors to collect personal wellness data for an individual, including assessment of the user’s personal health and assessment of an amount of motion of the individual that is indicative of an activity and environmental sensors to determine varying factors of the habitable space), and at least one score for the at least one activity carried out in the environment by the experiencing entity (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system), wherein the at least one score is indicative of a comfort level that the experiencing entity experienced from experiencing the environment when carrying out the at least one activity in the environment
training, at the comfort model custodian system, the learning engine for the experiencing entity using the received environment category data and the received activity data and the received score (See Pillai Par [0333] & Fig. 11 which discloses the control subsystem storing training data gathered from the various inputs of the control system in a training data storage which may be used to learn data that is predictive of beneficial health outcomes of a building or habitable space);
after the training, identifying an available environment and a potential activity for the experiencing entity (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system, therefore the system is identifying an available environment, such as the settings described in Pillai Par [0007], and various activities for the experiencing entity to perform an activity in the settings, such as the activities described in Pillai Par [0230], [0340], e.g., reading, working, walking, sleeping, exercising, etc.);
after the identifying, accessing, at the comfort model custodian system, other environment category data for the at least one environment category the identified available environment and other activity data for the identified potential activity
after the accessing, scoring the identified available environment, using the learning engine for the experiencing entity at the comfort model custodian system, with the other environment category and with the accessed other activity data (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating and generation of a wellness report that summarizes a wellness of an individual during an activity that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports); and
after the scoring, when the score for the identified available environment meets a score threshold, generating, with the comfort model custodians system, control data operative to control an environment-affecting output of the electronic device in the identified available environment
receiving the generated control data at the system (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter subsystems that control illumination, water, air, scent, sound, etc., receiving the generated control data and performing the action that is embodied in the received control data); and
at the system, adjusting an environment-affecting output of the system in accordance with the control data (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter wherein
the system is one or more of a portable electronic device and an auxiliary environment subsystem (See Pillai Par [0329]-[0333] which discloses the use of both a score for the environment and/or wellness rating that is based on relevant biometric/motion sensors data coupled with environmental sensor data as disclosed in Pillai Par [0009]-[0015] while the user performs varying activities and this score can either be self-reported, assigned by a reviewer or examiner, and/or partially or fully automatically generated based on varying criteria determined by the system and generating reports; See Pillai Par [0383]-[0384] which discloses the prediction models that may utilize threshold implementations for refining the standards of criteria for certifying habitable spaces or when to control the environmental conditions; See Pillai Fig. 2 and Par [0158]-[0167] for the system’s control subsystem and control subsystem framework that is able to automatically, semi-automatically, or manually generate control data to control varying environmental parameters such as illumination, water, air, scent, sound, etc., therefore also disclosing the varying environmental parameter subsystems that control illumination, water, air, scent, sound, etc., receiving the generated control data and performing the action that is embodied in the received control data).

Claim 21 –
Regarding Claim 21, Pillai discloses the method of Claim 1 in its entirety.  Pillai further discloses a method, wherein:
the control data is operative to provide a recommendation to the experiencing entity to carry out the identified potential activity in the identified available environment (See Pillai Par [0398] which discloses the system utilizing machine learning to determine that changing a habit or encouraging the .























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai in view of Fadell et al. (U.S. Patent Publication No. 20160259308)

Claim 4 –
Regarding Claim 4, Pillai discloses the method of Claim 1 in its entirety.  Pillai does not explicitly further disclose a method, wherein:
the control data is operative to provide a recommendation to adjust an ambient light color of the identified available environment.

Pillai discloses the control data operative to automatically adjust an ambient light color of the environment (See Pillai Par [0014], [0097], & [0182] which discloses the system having a light sensor to detect at least one of a light level or a color index of light in the environment and being able to control the ambient light color/intensity of the identified environment), but does not explicitly disclose the control data being operative in the form of a recommendation to the user.
However Fadell discloses the control data operative to adjust an ambient light color of the environment in the form of a recommendation to the user (See Fadell Par [0105]-[0107] which discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pillai relating to the adjustment of an ambient light color of the environment specifically being in the form of a recommendation to the user, as disclosed by Fadell.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pillai relating to the adjustment of an ambient light color of the environment specifically being in the form of a recommendation to the user, as disclosed by Fadell, because instead of automatically adjusting the characteristics of the environment, accepting or declining of a certain recommendation/suggestion from the system allows for personalized policies for the home based on user’s desires and needs (See Fadell Par [0105]-[0107]).

Claim 14 –
Regarding Claim 14, Pillai discloses the method of Claim 1 in its entirety.  Pillai does not further disclose a method, wherein:
the control data is operative to provide a recommendation to adjust a temperature of the identified available environment.

Pillai discloses the control data operative to automatically adjust a temperature of the environment (See Pillai Par [0014], [0100], & [0222]-[0223] which disclose the sensing of temperature of an environment via air temperature sensors and subsequently, automatically controlling the air of the habitable 
However Fadell discloses the control data operative to adjust a temperature of the environment in the form of a recommendation to the user (See Fadell Par [0105]-[0107] which discloses household goals, household policy, or certain characteristics of the environment (e.g. temperature) being suggested by a computer to the user and the manual accepting of the computer suggested implementation being received via graphical user interface; See Fadell Par [0146] which discloses an environmental changes & modifications, including a temperature adjustment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pillai relating to the adjustment of a temperature of the environment specifically being in the form of a recommendation to the user, as disclosed by Fadell.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pillai relating to the adjustment of a temperature of the environment specifically being in the form of a recommendation to the user, as disclosed by Fadell, because instead of automatically adjusting the characteristics of the environment, accepting or declining of a certain recommendation/suggestion from the system allows for personalized policies for the home based on user’s desires and needs (See Fadell Par [0105]-[0107]).

Claim 16 –
Regarding Claim 16, Pillai discloses the method of Claim 1 in its entirety.  Pillai does not further disclose a method, wherein:
the control data is operative to provide a recommendation to adjust a sound level of the identified available environment.
Pillai discloses the control data operative to automatically adjust a sound level of the environment (See Pillai Par [0014], [0233] which discloses the sensing of noise levels/sounds of an environment via sound 
However Fadell discloses the control data operative to adjust a sound level of the environment in the form of a recommendation to the user (See Fadell Par [0105]-[0107] which discloses household goals, household policy, or certain characteristics of the environment (e.g. temperature) being suggested by a computer to the user and the manual accepting of the computer suggested implementation being received via graphical user interface; See Fadell Par [0066] which discloses sensors that can monitor sound signals in the environment(s); See Fadell Par [0075] which discloses a general audio or signal being presented or causing a specific audio or visual signal based on environmental conditions or a visitor’s preference; See Fadell Par [0146] which discloses environmental modifications and changes such as a noise adjustment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pillai relating to the adjustment of a sound level of the environment specifically being in the form of a recommendation to the user, as disclosed by Fadell.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pillai relating to the adjustment of a sound level of the environment specifically being in the form of a recommendation to the user, as disclosed by Fadell, because instead of automatically adjusting the characteristics of the environment, accepting or declining of a certain recommendation/suggestion from the system allows for personalized policies for the home based on user’s desires and needs (See Fadell Par [0105]-[0107]).




Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 
Regarding 35 U.S.C. 101 rejections of Claims 1-11 & 13-20, Applicant argues on Page 9-10 of Remarks/Arguments that the newly entered claim amendments obviate the 35 U.S.C. 101 rejections set forth in the previous office action.  More specifically, the newly amended claims now contain embodiments relating to controlling or adjusting an output that may affect the comfort of the user within the environment via a separately connected electronic device/auxiliary environment subsystem.  Examiner agrees with Applicant.  The amendments to the claims now integrate the judicial exception into a practical application by implementing the judicial exception with a particular machine or manufacture that is integral to the claim and by applying/using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.04(d)(I)).  While the particular technological environment of managing comfort state(s) of an electronic device user using a machine learning model is still recited and embodied through the claims, the back-end control of a separate auxiliary environment subsystem device that adjusts environment-affecting outputs (e.g. light intensity, chromaticity, temperature, sound level, etc. of the environment) based on the results of performing the judicial exception.  Therefore, the judicial exception is implemented with a particular machine that is integral to managing the comfort state of the an electronic device user (i.e., the separate auxiliary environment subsystem device) and is applied in some meaningful way (i.e., adjusting environment-affecting outputs such as light intensity, chromaticity, temperature, sound level, etc.) beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-11 & 13-20 have been withdrawn.
Regarding 35 U.S.C. 102 rejections of Claims 1-2, 4-6, 8-10, & 13-20, Applicant argues on pp. 10-12 of Arguments/Remarks that Fadell allegedly does not disclose, teach, or suggest the newly amended limitations to Claims 1, 19, & 20.  Applicant’s arguments have been considered but are moot Claims 1-3, 5-11, 13, 15, & 17-21 in view of Pillai does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Therefore the newly applied 35 U.S.C. 102 rejections for Claims 1-3, 5-11, 13, 15, & 17-21 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 3, 7, & 11, Applicant argues on pp. 12 of Arguments/Remarks that Fadell/Pillai do not cure the purported deficiencies that were addressed above regarding previous 35 U.S.C. 102 rejections of independent Claims 1, 19, & 20.  Applicant’s arguments have been considered but are moot because the new grounds of rejection for Claims 3, 7, & 11 over Pillai in view of Fadell does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Therefore the newly applied 35 U.S.C. 103 rejections for Claims 3, 7, & 11 are maintained.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        
04/05/2021
/JONATHAN DURANT/Primary Examiner, Art Unit 3626